Exhibit 10.1

 

 

Kendall D. Gill / OFFER OF EMPLOYMENT



 

OFFER OF EMPLOYMENT OF KENDALL D. GILL

 

This offer is made September 24, 2012, at the City of Columbus, County of
Franklin, State of Ohio, by Globalwise Investments, Inc. (hereinafter,
“Employer” or the “Company”) at 2190 Dividend Drive in the City of Columbus,
County of Franklin, State of Ohio 43228 to Kendall D. Gill, 880 Rosehill Road
Reynoldsburg, Ohio 43068.

 

We are pleased to offer you employment as Chief Financial Officer with a start
day of September 24, 2012. We know that your experience, competence, values and
enthusiasm will be a positive factor in the future growth and success of the
Company.

 

I. Position Overview and Primary Responsibilities:

 

As Chief Financial Officer (“CFO”) with responsibilities that are generally
customary for a CFO.

 

2. Remuneration will consist of: Salary, Equity and Benefits. Additional
remuneration may include bonuses which will be entertained, when appropriate, at
the sole discretion of the Company.

 

2.1 Salary: The position will start at the rate of One Hundred and Forty-five
Thousand Dollars ($145,000.00) per year payable biweekly during each month that
this agreement shall be in force.

 

2.2 Equity: Employ shall be awarded 250,000 restricted common shares of the
Company, (the “Shares”) effective upon the execution of the Employment
Agreement. The Shares are being awarded in reliance upon exemptions from
registration pursuant to Section 4(2) of the Securities Act of 1933, as amended,
(subject to the applicable holding period restrictions under Rule 144).

 

2.3 Employee shall also be eligible for prospective executive bonuses as
determined by the compensation committee.

 

2.4 Benefits:

 

2.4.1Opportunity to participate in a 401(k) profit sharing plan subject to plan
eligibility requirements.

 

2.4.2Discretionary Employer contribution to selected Company health care plan.
Amount of Employer contribution reviewed and announced annually by Employer.

 

2.4.3Fifteen (15) business days paid vacation per annum with eligibility to
commence after 90 day probationary period. Vacation days to be scheduled at
mutually agreed upon times. Vacation is earned and accrued on a monthly basis
with a maximum annual carryover of five (5) unused vacation days.

 

2.4.4Cell phone expense reimbursed monthly based on current company policy.
Employee will be responsible to carry cell phone plan with enough coverage and
minutes to meet Employer’s needs.

 



2.4.5Reimbursement of all reasonable and documented business expenses. Mileage
for business travel will be reimbursed at the published rate.

 

2.4.6Five (5) personal days per annum. Personal days accrue monthly calculated
on an annual proportional basis; accrued unused personal days shall not be
carried over into the succeeding year.

 

Page 1 of 2

 



Exhibit 10.1

 

 

Kendall D. Gill / OFFER OF EMPLOYMENT

 



2.4.7Your use of on-premise Exercise Facility upon execution of Liability and
Waiver Form.

 

2.4.8Paid Company Holidays; schedule announced by Employer annually.

 



2.4.9Discretionary Employer contribution for Employee professional development
and/or continuing education.

 

3. Discretionary Profit sharing contribution at the sole discretion of Employer.

 

You or the Company may terminate this employment relationship for cause or
without cause by giving written notice. The parties stipulate and agree that
Employee is an “At Will” employee under Ohio Law.

 

This Offer of Employment and the accompanying Employment Agreement, each dated
September 24, 2012 constitutes all of our agreements and understandings
regarding your employment. There are no other oral or written agreements
regarding your employment and no one else is authorized to make any other
agreements. Ohio law shall govern this agreement and any employment relationship
that may be formed between the undersigned parties at any time.

 

This Offer will remain open for acceptance until September 28, 2012 after which
it shall be rescinded.

 

 

 

Globalwise Investments, Inc.: Employee: Kendall D. Gill, CPA     /s/ William J.
Santiago                              /s/ Kendall D. Gill William J. Santiago,
President & CEO  

 

Page 2 of 2

